Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
“a pressurization station having a pressurizing and de-pressurizing needle, said needle having a rounded tip, said pressurization station operatively arranged to pressurize said canister to permit upward movement of said deformable piston when said actuator is actuated to dispense said dispensable substance through said nozzle” in claim 1,
“wherein said pressurization station is operatively arranged to depressurize said canister to permit downward movement of said deformable piston when said deformable piston is positioned at the apex of said upper chamber of said canister” in claim 5, 
“wherein said pressurization station is operatively arranged to engage said canister and create suction within said canister to pull said deformable piston distally in the direction of said second end of said canister” in claim 6.
The closest prior arts are Clanet (US PN 4,877,156), Risch (US PG PUB 2005/0016622), Diamond (US PN 4,562,942), Morane (US PN 3,675,821). None of the prior arts teach a pressurization station with a needle that has a rounded tip and pressurizes and depressurizes the canister using the deformable piston. Furthermore, there is no motivation to modify the prior arts to arrive at the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vishal Pancholi/Primary Examiner, Art Unit 3754